IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-20085
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JAMES EDWARD JOHNSON,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CR-H-95-149-3
                        - - - - - - - - - -
                         November 11, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     James Edward Johnson appeals his convictions for conspiracy

to commit mail and wire fraud, using a fictitious name in

connection with mail fraud, and money laundering and aiding and

abetting in the commission of mail fraud.    He contends that the

Government failed to prove beyond a reasonable doubt that he was

a knowing participant in the fraudulent telemarketing scheme.

Our review of the record and the arguments and authorities

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-20085
                               -2-

convinces us that no reversible error was committed.    The

evidence was sufficient for a reasonable jury to find Johnson

guilty beyond a reasonable doubt.     See United States v. Krenning,

93 F.3d 1257, 1265 (5th Cir. 1996).

     AFFIRMED.